 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDAutohaus-Brugger,Inc., PetitionerandInternationalAssociation of Machinists and Aerospace Workers,AFL-CIO,LocalLodgeNo.1414.Case20-RM-1100October 1 1, 1968DECISION AND ORDERBY MEMBERS BROWN,J EN KINS, AND ZAGORIAUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act,' a hearing was heldbeforeHearingOfficer Kenneth N. Silbert. Followingthe hearing, and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions and Statements of Procedure, Series 8, asamended, and by the direction of the RegionalDirector for Region 20, this case was transferred tothe National Labor Relations Board for decision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction here.'International Association of Machinists and Aero-space6Workers, AFL-CIO, Local Lodge No. 1414, is alabor organization within the meaning of the Act.On August 2, 1968, the CAE filed the instantpetition allegingthat the Union's picketing of theEmployer had an organizational object and thereforeraises a question concerning representation. The unitwas stipulated.'IThe instant petition was filed by the California Association ofEmployers,hereinafter referredto as CAE, forand on behalf ofAutohaus-Brugger, Inc.2 The parties stipulated that the Employer is a California corpora-tion engaged in the retail sale and servicing of automobiles,and in thecourse and conduct of its business the Employer annually makespurchases of goods and materials valued in excess of $50,000 fromoutside the State of California.3At the hearing the parties stipulated that the following unit isappropriate"All automotive mechanics of the Employer at its PaloAlto location,excluding salesmen, office clericals, service manager,assistant service manager,guards and supervisors as defined by the Act."4 Murattr's Inc.,132 NLRB 699,Cockatoo,Inc.,145 NLRB 611. Wefind it unnecessary to resolve the legal issue as to whether picketing173 NLRB No. 32On July 30, 1968, the Union began picketing thebusiness premises of the Employer, and such picket-ing continued at least until the hearing. The type ofsigns carried contained the following languageAttention, Public OnlyAutohaus-Brugger Non-UnionPlease Do Not PatronizePeinsula Auto Mechanics Local 1414I.A.M. and A.W., AFL-CIOThe Employer contends that Union representativeKing stated to CAE representative Braun that theUnion would picket until the Employer signed aunion contract, this being tantamount to a demandfor recognition. King, while admitting that a conver-sation with Braun took place, did not recall makingthe alleged statement. Other evidence adduced by theUnion showed that prior to the beginning of thepicketing, it had sent a letter to the Employerdenying any claim to represent the employees inquestion, and prior to the hearing, it had filed adisclaimer with the Regional Office of the Board.Inour opinion, it is clear that the picketingengaged in had as its purpose and effect the notifica-tion to the public that the Employer's business was"non-union." In short, we find that the picketing wasnot inconsistent with the Union's disclaimer 'Even assuming that the Union has some interest inorganizing the employees in question and in ultimate-ly representing them, there is nevertheless no basis inthe circumstances for concluding that the Union'sactivitieswere tantamount toa presentdemand forrecognition. Consequently, and also in view of theUnion's disclaimer and the fact that the Employer hasfailed to show that the Union has engaged in conductinconsistentwith that disclaimer, we find that noquestion affecting commerce exists within the mean-ing of the Act.' We shall, therefore, dismiss thepetition.ORDERIt is hereby ordered that the petition filed in thiscase be, and it hereby is, dismissed.outside the protection of the informational proviso to Section8(b)(7)(C)would require an election under the circumstances presented.Here, the evidence in support of any claim that the picketing was not ofthe lawful informational type protected by Section8(b)(7)(C)is limitedto a single refusal by a deliveryman to cross the picket line Thus, on thefirst or second day of picketing,a driver, employed by an oil company,refused to make a delivery Thereafter,the Union informed the oilcompany that the picketing was informational and not intended tocausework stoppages of any kind.As there havebeen no furtherstoppages, and the above incident failed to constitute an "effect"withinthe meaning of Section8(b)(7)(C),the record clearly indicates that thepicketing conformed to that section's requirements for legitimatepublicitypicketing5 SeeRaymondF. Schweitzer,Inc ,165 NLRB No. 84